DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 1, the first line should read “A sheet feeding device comprising:” followed by a second line with an indentation and thereafter with “a sheet feeding cassette…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokuda US 8,641,037 (hereinafter “Tokuda”).
Regarding claim 1, Tokuda discloses a sheet feeding device comprising:
a sheet feeding cassette (11) which is switchable between a mounted state, in which the sheet feeding cassette is mounted to a sheet feeding cassette mounting portion on an image forming device body, and a pulled-out state, in which the sheet 
a detector (15) is provided that makes contact with a paper sheet stored in the sheet feeding cassette and detects a paper sheet amount, 
the detector includes 
a first member (16B) that makes contact with an upper surface of a paper sheet stored in the sheet feeding cassette, and 
a second member (16A) that supports the first member such that the first member is capable of changing postures, while also movably supporting the first member in an up-and-down direction to coincide with an upper surface of a paper sheet stored in the sheet feeding cassette, 
the first member includes
 a guide portion (surface portion that makes contact with sheet, refer to annotated Fig. 4 below) that makes contact with the sheet feeding cassette, which is moved to switch between the mounted state and the pulled-out state, and/or a paper sheet stored in the sheet feeding cassette, and 
the first member changes a posture (refer to FIG. 7) with respect to the second member as a result of the guide portion making contact with the sheet feeding cassette, which is moved to switch between the mounted state and the pulled-out state (16B rotates relative to 16A in the event that sheet feed cassette 11 interferes or collides with 16B), and/or a paper sheet stored in the sheet feeding cassette.

    PNG
    media_image1.png
    904
    707
    media_image1.png
    Greyscale


Regarding claim 2, wherein the guide portion is disposed so as to make contact with a section in which an upper surface of the sheet feeding cassette intersects a front side surface of the sheet feeding cassette in a mounting direction and/or a section in which an upper surface of a paper sheet stored in the sheet feeding cassette intersects a front side surface of the paper sheet stored in the sheet feeding cassette in the mounting direction (broadest reasonable interpretation includes wherein 16B is capable of making contact with a downstream top corner of a sheet or stack of sheets stored on 11B), the mounting direction being a direction in which the sheet feeding cassette is moved when switching from the pulled-out state to the mounted state.

Regarding claim 3, wherein the first member changes the posture with respect to the second member as a result of the guide portion making contact with the sheet feeding cassette (16B rotates relative to 16A in the event that sheet feed cassette 11 interferes or collides with 16B) and/or a paper sheet stored in the sheet feeding cassette, such that an angle formed by the guide portion and an upper surface of the sheet feeding cassette and/or an upper surface of a paper sheet stored in the sheet feeding cassette decreases (the examiner takes the position angle formed by 16B in retracted position shown in Fig. 7 ,thus decreasing an angle between the guide portion and an upper surface of a paper sheet)
Regarding claim 4, wherein the first member is rotatably provided with respect to the second member.
Regarding claim 5, comprising a biasing member (16E, refer to Fig. 4) that biases the first member with respect to the second member such that the first member takes a detection posture (FIG. 5), the detection posture being a posture of the first member with respect to the second member in a state where the guide portion is not making contact with the sheet feeding cassette and/or a paper sheet stored in the sheet feeding cassette.
Regarding claim 6, wherein the biasing member has a biasing force which is set such that the first member takes the detection posture when the first member is positioned on an upper surface of the sheet feeding cassette and/or a paper sheet stored in the sheet feeding cassette.


	Regarding claim 8, Tokuda teaches an image forming device (1, refer to FIG. 1) comprising the sheet feeding device according to claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other notable 102(a)(1) references for at least claim 1 include Harada (JP 09-275644A, refer to FIG. 12, shows a cassette, a detector is 21-26, a first member 26, a second member-shaft inside 24), Kikuchi et al. (JP 61238633 A, refer to FIGS. 3-6, shows a cassette, a detector is 1, a first member 9, a second member-27), Ooyama (JP 61051423 A, refer to FIGS. 1-3, shows a cassette, a detector is 3-7, a first member 6, a second member-5), and Matsumae (JP 04-041347 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656